Citation Nr: 0918885	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-04 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for service-connected posttraumatic stress disorder (PTSD) 
from October 23, 2006, to December 16, 2007, and higher than 
30 percent for service-connected PTSD from December 17, 2007.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran had active service from August 1968 to August 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected PTSD more 
closely approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and memory loss from October 23, 2006, to 
December 16, 2007.  

2.  The evidence of record does not show, and has not shown, 
that the symptomatology associated with the Veteran's 
service-connected PTSD more closely approximates occupation 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships from December 17, 2007.




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for the 
Veteran's service-connected PTSD have been approximated from 
October 23, 2006, to December 16, 2007.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).  
    

2.  The criteria for an initial rating higher than 30 percent 
for the Veteran's service-connected PTSD have not been met or 
approximated for the period from December 17, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2008).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In November 2006 correspondence, the RO advised the Veteran 
of what the evidence must show to establish entitlement to 
service connection for his claimed PTSD and described the 
types of evidence that the Veteran should submit in support 
of his claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim. The VCAA notice letter also 
addressed the elements of degree of disability and effective 
date.    

Service connection was established for PTSD in the April 2007 
rating decision.  The Board notes that the Veteran is 
challenging an initial evaluation assigned following the 
grant of service connection.  The United States Court of 
Appeals for the Federal Circuit has held that once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  

During the course of this appeal, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
held that certain notice elements were required for an 
increased rating claim.  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As the issue on appeal involves entitlement to a 
higher initial rating, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez 
is necessary in this case.  

The Board further notes that the Veteran was provided with a 
copy of the April 2007 and January 2008 rating decisions, 
January 2007 Statement of the Case (SOC), and May and 
December 2008 Supplement Statements of the Case (SSOC), which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in March 
2007 and April 2008, obtained the Veteran's treatment records 
from Poplar Bluff VA Medical Center, and the Veteran's 
service treatment records (STRs) are also of record.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO staged its rating of the Veteran's service-connected 
PTSD.  In its January 2008 rating decision, the RO granted 
the Veteran a 10 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008), from the date he filed his claim 
until December 16, 2007.  That rating reflects evidence of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  
That same rating decision also granted a 30 percent rating 
from December 17, 2007, which still applies as of this date.  
A 30 percent rating reflects evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  The Veteran contends that he is 
entitled to a higher initial rating for his service-connected 
PTSD for both periods.  
The Board notes that the evidence of record shows that on 
October 23, 2006, the day he filed his PTSD claim, the 
Veteran exhibited shortness of breath that was possibly 
related to anxiety and a persistent feeling of worry.  
However, the VA examiner noted that he appeared happy, and 
the Veteran declined to begin a PTSD treatment plan.  After 
this visit, the Veteran was seen for a compensation and 
pension examination on March 16, 2007.  The evidence shows 
that he complained that he experienced feeling extremely 
protective of his family, problems sleeping, more anger 
issues, road rage, shortness of breath, he became jumpy with 
certain unexpected noises, and he started to stockpile food 
so that he would never be as hungry as he was while in 
service.  The Veteran noted that his dreams became worse 
after he retired from the construction industry and his 
nightmares increased in number to about eight to ten a month.  
The dreams scare him, and it takes him hours to go back to 
sleep if he is able to go back to sleep again.  He averaged 
four to five hours of sleep a night.  The Veteran claims that 
he concentrates pretty well but is forgetful.  His 
hypervigilance was worsening, he experienced stressing 
recollections and flashbacks of the events that caused his 
PTSD, and some signs of anhedonia were present.  At this 
exam, the Veteran also expressed his love for his family a 
lot and his preference to stay home.  He feels "not too 
bad" around people in public places.  Furthermore, he 
appeared well nourished, clean, groomed, and appropriately 
dressed.  The Veteran was cooperative and pleasant, 
maintained good eye contact, normal range of psychomotor 
behavior, a stable mood, and clear and coherent speech.  At 
this time, he was not suicidal or homicidal but admitted to 
paranoid ideations at times.  The Veteran's memory, insight, 
and judgment were all grossly intact.  Finally, the VA 
examiner found that the Veteran scored a 55-58 on the Global 
Assessment of Functioning (GAF) scale.  A score of 51-60 
represents someone who exhibits moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).

The Veteran did raise one point of contention with this 
examination.  The VA examiner noted that on a typical day, he 
wakes up at 4:30 in the morning and meets friends for coffee 
at a coffee shop, takes care of a farm and his mother-in-law, 
and does some concrete work.  The Veteran claims that there 
was a communication gap and that these statements are 
misleading.  In his handwritten letter, the Veteran claims 
that because he cannot sleep, he meets a friend, who is also 
a veteran, at his friend's house for coffee, mows the lawn at 
a farm, and checks in on his mother-in-law.  The Veteran also 
claims that he did not hold a job for three years prior to 
the examination and only does concrete work "maybe one day a 
month."  He states that if he did not suffer from a 
breathing problem, he still would not be able to work because 
he is always tired from his PTSD-related sleeping problems.  

The Board considers the Veteran's contentions and finds that 
the overall disability picture associated with the Veteran's 
PTSD more closely approximates the schedular criteria 
associated with a 30 percent rating than a 10 percent rating 
from October 23, 2006, to December 16, 2007.  The evidence 
shows that his symptoms are more than mild or transient.  
Although he generally functioned satisfactorily with routine 
behavior, self-care, and normal conversation, a 30 percent 
rating takes these positive factors into account.  More 
importantly, the Veteran's anxiety, hypervigilance, chronic 
sleep impairment, and occasional decrease in work efficiency 
support his claim for an increased initial rating.  
Therefore, the Board grants the Veteran's claim for an 
increased rating from October 23, 2006, to December 16, 2007.  
The Veteran will receive a 30 percent disability rating for 
that time period.    

However, the Veteran also claims that he deserves an 
increased rating from December 17, 2007, when the RO granted 
him a 30 percent disability rating following a PTSD session 
at a VA hospital.  In order for the Veteran to receive the 
next higher rating of 50 percent, the evidence must show that 
his PTSD more closely approximates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Board has reviewed the Veteran's VA treatment records 
from December 17, 2007, through November 2008 and his April 
2008 compensation and pension examination.  Overall, the 
Veteran's symptoms were similar to the period from October 
23, 2006, to December 16, 2007, with indications of increased 
social isolation and increased frequency of some of the 
symptoms, including flashbacks, intrusive thoughts, and 
nightmares.  At times, the Veteran expressed suicidal 
ideations or "fleeting thoughts of suicidal ideations" and 
the presence of homicidal thoughts.  Each time these topics 
arose, he claimed that he would never hurt himself because he 
is concerned about his family and noted that he lacks the 
means (gun, pills, etc.) to inflict harm on himself.  He also 
states that he has never formed a suicidal or homicidal plan 
and has never directed a homicidal plan against a specific 
person.  More often than not, the Veteran states that he has 
no suicidal thoughts or episodes of violence, although his 
records contain one reference to domestic violence.  The 
Veteran's most persistent symptoms remain his sleeping 
problems and his increasing social isolation.  

Still, the overall disability picture associated with the 
Veteran's PTSD does not more closely approximate the 
schedular criteria associated with a 50 percent rating.  
There is no evidence to show circumstantial, circumlocutory, 
or stereotyped speech, or impaired judgment.  Indeed, VA 
examiners noted that the Veteran demonstrated increased 
openness in therapy, improved communication with his family, 
orientation to his own ability, improvement in the quality of 
his life in early to mid 2008, and excitement about his 
progress.  The record contains only one mention of 
deficiencies in thinking, family relations, work, mood, and 
school.  Instead, the Veteran commented on how much he enjoys 
playing with his grandchild.  

Finally, the Board notes that in December 2007, the VA 
examiner assigned a GAF score of 48.  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsession rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  While 
the assigned GAF scores suggest some decrease in functioning 
from the first assigned GAF score to the second, it is 
particularly noteworthy that the December 17, 2007, VA 
examiner wrote that the Veteran "[e]njoys the opportunity to 
talk.  Much less wary and much more relaxed.  Increased 
openness about how he is really feeling."  The examiner also 
noted that his marital relationship has improved 
substantially.  The above findings do not suggest that a 
higher initial evaluation is warranted.  

Thus, the overall disability picture associated with the 
Veteran's PTSD as shown by the probative evidence of record 
does not more closely approximate occupational and social 
impairment with reduced reliability and productivity at any 
time relevant to the appeal period.  Rather, the disability 
picture more closely approximates the criteria associated 
with the currently assigned 30 percent disability rating 
throughout the appeal period.  Therefore, while the Veteran 
is entitled to a higher rating of 30 percent prior to 
December 17, 2007, the preponderance of the evidence weighs 
against the assignment of a higher initial rating for the 
Veteran's PTSD from December 17, 2007, on a schedular basis.

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2008).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C. § 5107(b), the benefit of the doubt 
is to be resolved in the claimaint's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, there is 
not an approximate balance of positive and negative evidence 
for a higher initial rating of PTSD, and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

ORDER

1.  Entitlement to an initial evaluation of 30 percent for 
PTSD is granted for the period from October 23, 2006, to 
December 16, 2007, subject to the laws and regulations 
governing the payment of monetary awards.

2.  Entitlement to an initial evaluation higher than 30 
percent for PTSD is denied for the period from December 17, 
2007.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


